Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 6717785 B2 and Fukuda hereinafter.).
Regarding claim 1, Fukuda discloses a switch module [fig. 1, semiconductor switching element driving circuit], comprising: a transistor switch [fig. 1, insulated-gate bipolar transistor 4] including a control terminal [fig. 1, gate terminal 4a], a first load terminal [fig. 1, sense terminal 4d] and a second load terminal [fig. 1, collector terminal 4b]; and a short circuit detection circuit [fig. 1, overcurrent limiting circuit 10] configured to detect a short circuit state between the first load terminal and the second load terminal [col 5 lines 37-50] and to electrically couple the control terminal to the first load terminal in response to detecting the short circuit state [para. 56], wherein the short circuit detection circuit is supplied with power by a voltage between the control terminal and the first load terminal [fig. 1].
Regarding claim 2, Fukuda discloses wherein the short circuit detection circuit [fig. 1, overcurrent limiting circuit 10] is configured not to output an additional signal indicating the detection of the short circuit state [col 5 lines 37-50].
Regarding claim 3, Fukuda discloses wherein the short circuit detection circuit [fig. 1, overcurrent limiting circuit 10] is configured to measure a current through the transistor switch between the first load terminal and second load terminal [col 5 lines 61-65], and to detect the short circuit state if the current exceeds a predefined threshold [col 5 line 66 - col 6 line 10].
Regarding claim 5, Fukuda discloses wherein the transistor switch comprises an insulated gate bipolar transistor [fig. 1, insulated-gate bipolar transistor 4], and wherein [col 5 lines 51-65] the control terminal is a gate terminal [fig. 1, gate terminal 4a], the first l1012-3072 / 2020P03523US24oad terminal is an emitter terminal [emitter terminal 4c] and the second load terminal is a collector terminal of the insulated gate bipolar transistor [collector terminal 4a].
Regarding claim 6, Fukuda discloses wherein all external terminals [para. 54] of the switch module coupled to the transistor switch [fig. 1, insulated-gate bipolar transistor 4] or the short circuit detection circuit [fig. 1, overcurrent limiting circuit 10] are selected from the group consisting of: a main gate terminal [gate terminal 4a] coupled to the gate terminal [fig. 1, gate terminal of insulated-gate bipolar transistor 4]; a main emitter terminal [emitter terminal 4d] coupled to the emitter terminal [fig. 1, emitter terminal of insulated-gate bipolar transistor 4]; a main collector terminal [collector terminal 4b] coupled to the collector terminal [fig. 1, collector terminal of insulated-gate bipolar transistor 4]; an auxiliary emitter terminal [para. 107, fig. 6, terminal E] coupled to the emitter terminal [fig. 6, emitter terminal of transistor labeled alpha and beta]; and an auxiliary collector terminal [para. 107, fig. 6, terminal C] coupled to the collector terminal [fig. 6, collector of transistor labeled alpha and beta].
Regarding claim 7, Fukuda discloses a driver circuit [fig. 1, input logic circuit 2 coupled to driver circuit 3] for a switch module [fig. 1, semiconductor switching element] including a transistor switch [fig. 1, insulated-gate bipolar transistor 4], wherein [para. 54] the driver circuit is configured to provide a control signal [current through resistor 5] to a control terminal [gate terminal 4a] of the switch module for controlling the transistor switch [turn on/off, an IGBT 4], to detect a short circuit [overcurrent] state between first and second load terminals of the switch module [para. 58] and to turn off the transistor switch [overcurrent limiting transistor 13 is turned on] in response to detecting the short circuit, and wherein [para. 54] the detecting of the short circuit state is on the basis of a change of current level of the control signal [collector current Ic] and/or on the basis of a change of voltage between the control terminal of the switch module and the first load terminal [para. 58, predetermined base-emitter Voltage Vbe].
Regarding claim 8, Fukuda discloses wherein the driver circuit [input logic circuit 2 and driver circuit 3] is configured to detect the short circuit state [overcurrent], if the current level [para. 54, input logic circuit 2 controls a collector current Ic between a collector terminal 4b as a first terminal and an emitter terminal 4c] of the control signal exceeds a threshold value [para 58-59].
Regarding claim 9, Fukuda discloses wherein [para. 64] the current level [Ic] is detected at a terminal [4d] for outputting the control signal [control signal on terminal 4a from overcurrent protection circuit 20a] and/or at internal circuit components of the driver circuit.

Regarding claim 10, Fukuda discloses wherein the driver circuit is configured to detect the short circuit state [para. 75, since the collector current Ic exceeds the i2] on the basis of a voltage dip of the voltage between the control terminal and the first load terminal [para. 76, the gate voltage of the IGBT 4 is dropped and the collector current Ic decreases gently].
Regarding claim 11, Fukuda discloses a system [fig. 1, semiconductor switching element], comprising: the switch module of claim 1; and a driver circuit [fig. 1, input logic circuit 2 coupled to driver circuit 3] configured to provide a control signal [current through resistor 5] to the control terminal [gate terminal 4a] of the switch module for controlling the transistor switch [fig. 1, insulated-gate bipolar transistor 4], to detect a short circuit state [para. 55] between the first and second load terminals [fig. 1, sense terminal 4d and collector terminal 4b] of the switch module and to turn off the transistor switch in response to detecting the short circuit [para. 56].
Regarding claim 12, Fukuda discloses wherein [para. 109-110] the driver circuit is configured to detect the short circuit state [overcurrent in Ic] on the basis of a voltage rise between the first and second load terminals [voltage Vce].
Regarding claim 13, Fukuda discloses a method of operating a switch module [fig. 1] for a transistor switch [fig. 1, insulated-gate bipolar transistor 4] having a control terminal [fig. 1, gate terminal 4a], a first load terminal [fig. 1, sense terminal 4d] and a second load terminal [fig. 1, collector terminal 4b], the method comprising: detecting, by the switch module, a short circuit state between the first load terminal and the second load terminal [over current through sense terminal 4d] of the transistor switch [para. 56]; and electrically coupling, by the switch module, the control terminal and the first load terminal of the transistor switch in response to detecting the short circuit state [a sense current is carried though the sense terminal 4d, the sense resistors 11 and 12 serve as a current detecting unit to turn on the overcurrent limiting transistor 13 according to a voltage divided by these sense resistors 11 and 12.].
Regarding claim 14, Fukuda discloses A method for operating a switch module comprising a transistor switch [fig. 1, insulated-gate bipolar transistor 4], the method comprising: providing a control signal to the switch module for controlling the transistor switch [para. 53, turn it on/off, an IGBT 4];1012-3072 / 2020P03523US 26detecting a short circuit state between first and second load terminals of the switch module [para. 54, overcurrent limiting circuit 10 for limiting a flow of an overcurrent (short circuit current) that flows to the IGBT 4]; and turning off the transistor switch in response to detecting the short circuit [para. 58, the overcurrent limiting transistor 13 is turned on by a divided voltage applied with the sense resistors 11 and 12.], wherein the detecting of the short circuit state is on the basis of a change of a current level of the control signal [para. 75, since the collector current Ic exceeds the i2] and/or on the basis of a change of a voltage between a control terminal of the switch module and the first load terminal [para. 76, the gate voltage of the IGBT 4 is dropped and the collector current Ic decreases gently].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Zhong (CN 205725513 U and Zhong hereinafter.) further in view of Konrath et al. (US 20200203513 A1 and Konrath hereinafter.).
Regarding claim 4, Fukuda discloses all the features in regards to claim 1 as indicated above. Fukuda discloses further the transistor switch comprises a silicon carbide based metal oxide semiconductor field effect transistor, and wherein the control terminal is a gate terminal [Fukuda, para. 54, gate terminal 4a], the first load terminal is a source terminal and the second load terminal is a drain terminal of the silicon carbide based metal oxide semiconductor field effect transistor. Fukuda does not explicitly disclose the transistor switch comprises a silicon carbide based metal oxide semiconductor field effect transistor, the first load terminal is a source terminal and the second load terminal is a drain terminal of the silicon carbide based metal oxide semiconductor field effect transistor. 
However, Zhong discloses the transistor switch comprises [power switch comprising silicon carbide metal oxide semiconductor field effect transistor] a silicon carbide based metal oxide semiconductor field effect transistor, the first load terminal is a source terminal and the second load terminal is a drain terminal of the silicon carbide based metal oxide semiconductor field effect transistor. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the teachings of Fukuda to include power switch comprising carbide metal oxide semiconductor field effect transistor as taught by Zhong to disclose a utility module with higher efficiency and better overall loss in a power system. Fukuda in view of Zhong does not explicitly disclose the first load terminal is a source terminal and the second load terminal is a drain terminal of the silicon carbide based metal oxide semiconductor field effect transistor.
However, Konrath discloses the semiconductor devices 500 may be SiC-MOSFETs with n-channel field effect transistor cells TC, wherein the first load terminal is a source terminal S and the second load terminal is a drain terminal D. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the teachings of Fukuda in view of Zhong to include SiC-MOSFET device with n-channel field effect transistor cells TC, wherein the first load terminal is a source terminal S and the second load terminal is a drain terminal D to disclose a system for improving long-term stability of silicon carbide device parameters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842